CONTRAT D'AMODIATION

dar amne
REPUEL

Aro Hlosièe ie
l” Be Fe. ga

ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A.

RUBAMIN SARL

RELATIF

| AUX DROITS MINIERS ATTACHES AUX PERIMETTRES DE
RESPECTIVEMENT ONZE (11) CARRES DU GISEMENT DE KAKIFULUWE
| COUVERTS PAR LE PERMIS D'EXPLOITATION (PE) 8841 (partiellement)
| ET HUIT (8) CARRES DU GISEMENT DE KAKONGE COUVERTS PAR LE
| PERMIS D'EXPLOITATION (PE) 537(partiellement) APPARTENANT À
GECAMINES 5.4.

N° 1818/7139/56/GC/2019

Juin 2019

AN

CONTRAT D'AMODIATION
Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A. », au capital
social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro d'Identification
Nationale 6-193-A01000M et Numéro Impôt AO701147F, et ayant son siège social au n°
419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, « RDC », représentée aux
fins des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur Général ai. ci-
après dénommée « Gécamines » ou l'« Amodiant », d'une part :

Et

RUBAMIN SARL, dont le siège social est établi n° 26-27, Route Kambove, Commune

Panda, LIKASI, immatriculée au Registre du Commerce et du Crédit Mobilier de
Lubumbashi sous le n° CD/TRECOM/L'SHE/RCCM/14- B- 1657, et à l'identification

l'« Amodiataire », d'autre part :

EN PRESENCE DE :

siège social est établi au n°
immatriculée au Registre du Commerce et du Crédit Mobilier de Likasi sous le n°
CD/TRICOM/L'SI/RCCM/16-B-095, et à l'identification nationale sous le numéro 6-128-
N11648P, représentée aux fins des présentes par Monsieur Navin Dalmia, en qualité de
Gérant, ci-après dénommée « LMR » :

Ci-après dénommées collectivement « Parties » et individuellement « Partie » :

PREAMBULE

A) Attendu que LMR a signé avec Gécamines le Contrat de cession du 16 mars 2018
portant sur les cessions partielles par LMR à Gécamines respectivement de 6 (six)
carrés du PE 13257 (anciennement PE 2361) et de trois carrés du PE 13259
(anciennement PE 464) :

B) Attendu que l'Amodiataire (RUBAMIN) a consenti que Gécamines récupère 4
(quatre) carrés du PE 1077 demandés par celle-ci :

C) Attendu que Gécamines est titulaire exclusif des Permis d'Exploitation (PE) 8841 et
(PE) 537 auxquels se rapporte le présent Contrat d'Amodiation dont ous des

/

certificats d'exploitation en annexe 1;

Page 2 sur 30
Contrat d'amodiation n° 1818/7139/56/GC/2019

2
D) Attendu que LMR a consenti de céder à Gécamines 3 (trois) carrés supplémentaires
du PE 13257 et à cet effet, un contrat de cession sera signé par LMR et Gécamines :

E) Attendu que LMR accepte que ces trois carrés soient compensés avec les 11 (onze)
carrés du gisement de Kakifuluwe :

F) Attendu que l'Amodiant et l'Amodiataire ainsi que LMR ont engagé des pourparlers
relatifs à l'exploitation de 11 (onze) carrés, de 8 (huit) carrés et de 4 (quatre)
carrés respectivement des PE 8841, PE 537 et PE 1077 ;

G) Attendu que LMR voudrait transformer en contrat d'amodiation au profit de
l'Amodiataire, RUBAMIN, sa maison mère, le Contrat de cession n°
1713/9204/56/6C/2018 du 16 mars 2018 portant sur la cession partielle par
Gécamines à LMR de 11 (onze) carrés du PE 8841 (gisement de Kakifuluwe), signés
avec l'Amodiant :

H) Attendu que l'Amodiant a donné son accord quant à ce ;

1) Attendu que l'Amodiataire a obtenu de l'Amodiant 11 (onze) carrés du gisement de
Kakifuluwe du PE 8841 en compensation de 6 (six) carrés du PE 13257 restitués à
l'Amodiant et 8 (huit) carrés du PE 537 (gisement de Kakonge) en compensation des
7 (sept) carrés du gisement de Kalabi dont 4 (quatre) du PE 1077 et 3 (trois) du PE
14.366 de Gécamines (anciennement PE 13259 de LMR ex 464 de Gécamines),
restitués à l'Amodiant ;

J) Attendu qu'après vérification desdits PE, il s'est avéré que les PE ciblés par
l'Amodiataire, sont disponibles et libres de tout engagement et pourront faire l'objet
du présent Contrat d'Amodiation et que les croquis et coordonnées géographiques de
ces PE sont donnés en annexes 2 et 3:

K) Attendu que l'Amodiataire a accepté cette amodiation en connaissance de cause
après avoir passé en revue de manière approfondie les informations disponibles chez
l'Amodiant sur les gisements du PE 8841 et du PE 537:

L) Attendu que l'Amodiataire va entamer des travaux de recherches sur lesdits
gisements afin de réaliser l'Etude de Faisabilité Bancable nécessaire à la
détermination des réserves ;

M) Attendu que l'Amodiant et l'Amodiataire souhaitent conclure le présent Contrat
d'Amodiation qui conférera tous les droits à l'Amodiataire, prescrits sur les Permis
Amodiés, notamment ceux d'exploiter du minerai contenant du cuivre, du cobalt et
d'autres substances associées valorisables :

N) Attendu que les Parties se sont accordées sur les conditions de leur colab:

QE"
7
Page 8 sur 30
ntrat d'amodiation n° 1818/7139/5G/GC/2019

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1 INTERPRETATION

1.1. Définitions
Dans le présent contrat d'amodiation, ci-après « Contrat d'Amodiation », sauf s'ils y
sont définis autrement, les termes commençant par une majuscule auront la
signification ci-dessous. Les définitions données en cette clause seront applicables à
la fois à la forme singulière et plurielle, et notamment les termes :
<« Amodiation » signifie un louage, pour une durée déterminée ou indéterminée, sans
faculté de sous-louage, de tout ou partie des droits attachés à un droit minier,
moyennant rémunération.

« Budget » signifie une estimation et un calendrier détaillés de tous les frais à
exposer par l'Amodiataire et de toutes les recettes attendues relatifs au(x)
Programme(s) qui sera ou seront établi(s) pour la Période d'Exploration et la Période
de Développement.
<Cadastre Minier » ou « CAMI» signifie l'entité publique de la République
Démocratique du Congo responsable notamment de l'enregistrement des droits
miniers et de carrières.
« Droits miniers Amodiés » signifie tous les droits attachés aux Permis
d'Exploitation devant couvrir les périmètres des gisements de Kakifuluwe et de
Kakonge respectivement du PE 8841 (partiellement) et du PE 537 (patiellement) au
sens du Code Minier susceptibles d'être exercés par le titulaire en se conformant aux
normes définies dans l'EIES et le PGES et ce, dans les limites du périmètre définies
par les coordonnées géographiques et figurant sur les plans en annexes (2) et (3) et
que l'Amodiant donne en amodiation à l'Amodiataire en vertu du présent Contrat
d'Amodiation et du Code Minier.
«Chiffre d'Affaires Brut» signifie le montant total des ventes de Produits
réalisées par l'Amodiataire à partir de l'exploitation de tout gisement mis en évidence
sur le Permis Amodié.
« Code JORC » signifie l'édition 2012 du Code australo-asiatique pour la Déclaration
des Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais.
« Date d'Entrée en Vigueur de l'Amodiation » a le sens qui lui est attribué à l'article
2.2.1.
«Date de Commencement de la Production Commerciale» signifie la date de
l'expédition du premier chargement des Produits marchands, quelle gyesoïtila ture
pe À
de la vente commerciale, exception faite des échantillons envoyé ét {e

analyse.

Page 4 sur 80
Contrat d'amodiation n° 1818/7139/5G/GC/2019
«Date de Signature de l'Amodiation » signifie la date de signature du présent
Contrat d'Amodiation par les Parties.

« Développement » signifie, en ce qui concerne le Permis Amodié, les opérations ou
les travaux effectués ayant pour objet ou liés à la préparation de l'Exploitation, y
compris la construction ou l'installation d'un broyeur ou de tous autres équipements
utilisés pour la concentration, le traitement ou autres valorisations des produits
minéraux.

« Equivalent Cuivre-Cobalt» signifie l'équivalent économique d'une quantité
déterminée de cuivre en cobalt selon un ratio cuivre-cobalt déterminé par le prix fixé
dans la Déclaration des Ressources et des Réserves de l'Amodiataire établie
conformément aux normes internationales de l'industrie minière et actualisée tous les
ans.

« Exploitation » signifie en ce qui concerne le Permis Amodié, les travaux miniers
d'extraction, de production, de traitement, de transport interne, de manutention, de
concentration, de traitement métallurgique, de raffinage et autres, de traitement
des produits et d'aménagement et de restauration des périmètres d'exploitation.

« Exploration » signifie, en ce qui concerne le Permis Amodié, toutes les opérations
ou les travaux réalisés ayant pour objet d'établir notamment l'existence, la
localisation, la quantité, la qualité ou l'étendue d'un gisement commercial de minerai
de cuivre ou de cobalt à l'intérieur des périmètres couverts par le Permis Amodié, y
compris la préparation d'une étude de faisabilité et toute autre étude ou analyse.

« Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié
légal en République Démocratique du Congo.

« LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Interest
Settlement Rate for deposits) en Dollars américains (USD) de l'Association des
Banquiers Britanniques par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de paiement de la redevance. Si la page est remplacée où ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant Gous dax t

approprié.
« Mt/Cuivre » signifie un million de tonnes de cuivre.
« Opérations » signifie l'Exploration, le Développement, et l'Exploi
Amodié et la gestion et la commercialisation des Produits.

« Permis Amodié » signifie les permis d'Exploitation partiels couvrant les M carrés et
8 carrés des périmètres du PE 8841 et du PE 537, y compris les droits qui y sont

Page 5 sur 80

/
22 À Contrat d'amodiation n° 1818/7139/56/6C/2019 7
/

attachés, et amodié par l'Amodiant à l'Amodiataire conformément au présent Contrat

d'Amodiation.

« Produits » signifie tous les produits finis provenant de l'exploitation de minerai de

cuivre, de cobalt et/ou d'autres substances associées valorisables, sur le Permis

Amodié, y compris les concentrés cupro-cobaltifères, les cathodes de cuivre et de

cobalt et, le cas échéant, le cuivre à haute teneur.

« Programme » signifie une description raisonnablement détaillée des Opérations à

conduire et des objectifs à poursuivre par l'Amodiataire pendant une période donnée

à déterminer, au cours de la Période d'Exploration et de la Période de Développement.

« Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code

JORC.

« Réglementation Minière » signifie la loi n° 007/2002 du 11 juillet 2002 portant

Code Minier de la République Démocratique du Congo telle que modifiée et complétée

par la loi n° 18/001 du 09 mars 2018 et le décret n° 038/2003 du 26 mars 2003

portant Règlement Minier tel que modifié et complété par le décret n° 18/24 du 8

juin 2018 ;

1.2.Interprétation
12.1 Le «niveau de minéralisation» dans le Permis Amodié sera déterminé
conformément aux méthodes et à la terminologie du Code JORC :
1.2.2 La référence à « une quantité de cuivre ou au Cuivre » concernant le Permis

Amodié inclura également l'Equivalent Cobalt-Cuivre, notamment en ce qui
concerne la détermination :

() de la base pour le calcul du montant de pas de porte à payer par
l'Amodiataire ;

(ii) de la quantité totale de minerai que contient ou contiennent le ou les
gisement(s) mis en évidence sur l'ensemble du Périmètre Amodié. Cette
quantité sera couverte par le présent Contrat d'Amodiation qui pourra
être remplacé, le cas échéant et après accord des Parties, par un contrat
de cession.

1.2.3 Les «normes internationales de l'industrie minière» ou les «normes de
l'industrie » se réfèrent aux normes généralement applicables dans l'industrie
minière internationale ce qui comprend, le cas échéant, la Charte et les Dix
Principes du Développement Durable du Conseil International des Mines et des
Métaux (ICMM). NOCRAF,

1.2.4 Les références à:

Page 6 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019

a —\
* une personne incluent toute société, tout partenariat, ou toute association
sans personnalité morale (disposant, ou non, d'une personnalité juridique
distincte) :

Y une société incluent toute société, société commerciale, ou personne
morale, où qu'elle soit constituée ; et

Y toute référence de ce type sera interprétée de manière à inclure les
successeurs, cessionnaires où ayants droit autorisés de cette personne ou
société, et toute référence aux représentants d'une personne ou d'une
société se rapportera à ses dirigeants, salariés, conseils juridiques ou
autres conseillers professionnels, sous-traitants, agents, avocats et autres
représentants dûment autorisés.

Article 2. PRINCIPES GENERAUX
2.1 Objet

2.11 L'objet du présent Contrat d'Amodiation est d'accorder une amodiation à
l'Amodiataire sur les droits miniers attachés au Permis Amodié,
conformément à la Réglementation Minière applicable.

2.1.2 Cette amodiation, accordée par l'Amodiant à l'Amodiataire, comporte le
droit exclusif et total d'effectuer sur les périmètres concernés par le
présent Contra d'Amodiation, tous travaux d'Exploration, de
Développement et d'Exploitation et de disposer, en toute propriété et
liberté, des Produits qui en sont extraits, dans le respect des dispositions
de la Réglementation Minière, dans la limite de l'exploitation effective de
minerai sur l'ensemble du périmètre couvert par le Permis Amodié.

2.13 Les Parties reconnaissent que les droits d'Exploration, de Développement
et d'Exploitation accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation concernent le cuivre, le cobalt et d'autres t
valorisables.

2.2 Durée |
‘
2.21 Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits rl

CAMI conformément aux dispositions de l'article 179 du Code Minier en
application de l'article 4.1 ci-dessous, étant entendu que, dans tous les cas,
cette date sera postérieure à la date de signature du présent Contrat
d'Amodiation (la « Date d'Entrée en Vigueur de l'Amodiation »).

2.2.2 Date d'Expiration de l'Amodiation

Page 7 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019
Aux fins de l'article 2.12, les Parties reconnaissent que le présent

Contrat d'Amodiation et les droits découlant des présentes resteront en

vigueur pour une durée de vingt-cinq (25) ans renouvelables, pour la même

période, après négociations entre les Parties. Dans tous les cas, avant
cette date, le présent Contrat d'Amodiation peut prendre fin à la
première des dates suivantes :

() la date à laquelle l'ensemble des Produits résultant de l'exploitation
sont obtenus dans la limite des Réserves Prouvées contenues dans le
minerai exploité au titre du Permis Amodié (ou l'Equivalent Cuivre-
Cobalt et autres substances associées) ; ou

(ii) la date à laquelle le Permis Amodié ne pourra plus être ni renouvelé ou
ni prolongé dans toute la mesure permise par la Réglementation
Minière (la « Date d'Expiration de l'Amodiation »).

Article 3.  OPPOSABILITE ET ENREGISTREMENT DU CONTRAT
D'AMODTATION

Les Parties conviennent que le présent Contrat d'Amodiation sera enregistré au

Cadastre Minier et l'Amodiant s'assurerà que les droits de l'Amodiataire au titre du

opposables aux tiers et enregistrés au Cadastre Minier.

Article 4. “A IA
4.1. Loyer
4.1.1. Taux de loyer

Le taux de loyer mensuel est de 28.500 USD (vingt-huit mille cinq cents
Dollars américains) ou son équivalent en franc congolais au taux de change
en vigueur le jour du paiement, impôt mobilier compris.

L'Amodiataire ne payera le loyer qu'une seule fois à l'Entrée en Vigueur du
Contrat d'Amodiation pour permettre au CAMI de percevoir le 1% de la
taxe pour enregistrement du Contrat d'Amodiation conformément à
l'article 179 du Code Minier.

Après ce paiement, le loyer sera compris dans les Royalties.

4.2. Pas de Porte

Au titre de droit d'accès au business avec l'Amodiant, l'Amodiataire paiera à ce dernier
un pas de porte calculé à partir des réserves déterminées dans l'Etude de Faisabilité sur

base du taux de 90 USD/+Cu.
Page 8 sur 30
Contrat d'amodiation n° 1818/7139/SG/GC/2019
4.3.

Les Parties conviennent de déterminer les modalités de payement du pas de porte
initiale au terme de l'Etude de Faisabilité par voie d'avenant. Ce montant est non

remboursable.

Les réserves supplémentaires au-delà des réserves déterminées dans l'Etude de
Faisabilité donneront lieu au pas de porte additionnel.

Royalties (Redevance d'Amodiation)

43.1.

4.3.2.

4.33.

4.34.

Taux de Royalties

En contrepartie des droits accordés par l'Amodiant à l'Amodiataire au
titre du présent Contrat d'Amodiation et pour l'utilisation du Permis
Amodié, l'Amodiataire paiera à l'Amodiant les royalties (une redevance
d'amodiation) de 2,5 % (deux et demi pour cent) du Chiffre d'Affaires
Brut réalisé effectivement par l'Amodiataire, impôt mobilier compris.
Fréquence de paiement

Les Royalties sont exigibles trimestriellement dans les quinze (15) jours
qui suivent la réception d'une facture établie par l'Amodiant à compter
de la Date de Commencement de la Production Commerciale.

Relevés et Facturation

Les paiements dus à l'Amodiant par l'Amodiataire, au titre de Royalties,
feront l'objet d'une comptabilisation trimestrielle par l'Amodiataire
accompagnée des détails pertinents. Les relevés de la production, fournis
à l'Amodiant, seront présumés être faits de bonne foi et corrects, à
moins que, dans les six (6) mois à compter de la date de réception,
l'Amodiant ne formule une objection écrite et introduise une demande,
auprès de l'Amodiataire, en vue d'une rectification.

L'Amodiant établira et enverra une facture trimestrielle originale du
montant de Royalties dues sur la base des relevés qui lui auront été
communiqués par l'Amodiataire.

Sous réserve du droit de contrôle et de vérification des Opérations
prescrit par la Réglementation Minière, l'Amodiant aura la faculté de
procéder, lui-même ou par un cabinet d'audit mandaté par lui, à ses frais
et moyennant notification écrite préalable à l'Amodiataire, à tout
moment, à un audit de la production réalisée qui lui permettra de vérifier
le calcul de Royalties dues.

Tous les audits seront réalisés par l'Amodiant, ou le cabinet d'audit
mandaté par lui, pendant les heures de service aux bureaux de
l'Amodiataire où tous les livres et documents nécessaires à un audit de la
production devront être conservés.

Au terme d'un audit, l'Amodiant pourra formuler une objection, par écrit,

et demander l'ajustement des comptes tel que prévu à la présente Clause
Page 9 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019
4.3.3. L'Amodiataire sera tenu de procéder à un tel ajustement des
comptes sans délai à compter de la réception de la demande de
l'Amodiant, sauf contestation de l'Amodiataire. En cas de désaccord
concernant l'ajustement des comptes, les Parties pourront entamer une
procédure d'arbitrage conformément à la clause 17.2 ci-dessous.

4.3.5. Paiement
Selon la demande de l'Amodiant, l'Amodiataire procédera au versement
de Royalties dues en Dollars US ou en Francs Congolais en appliquant le
taux de change du jour de paiement au profit d'un compte bancaire de
l'Amodiant à communiquer formellement à l'Amodiataire.
A la demande écrite de l'Amodiant, le paiement peut se faire en nature.
Pour ce faire, l'Amodiataire livrera à l'Amodiant durant le mois de
paiement concerné, un tonnage de minerais et/ou d'intrants industriels
correspondant au montant de Royalties dues. Le tonnage de minerais à
livrer ainsi que leurs caractéristiques seront déterminés, d'un commun
accord, dans un contrat commercial à conclure au moment de l'opération.
Toute dépense additionnelle résultant du paiement de Royalties à
l'Amodiant en nature sera supportée par ce dernier.
En ce qui concerne les intrants industriels, et pour autant que les
conditions fixées par l'Amodiataire soient compétitives, la livraison sera
effectuée après l'acceptation desdites conditions par l'Amodiant.

É IA
L'amodiation accordée par le présent Contrat d'Amodiation comprend les droits définis
aux articles 1.1 et 2.1

Article 6.  DECLARATIONS ET GARANTIES

6.1  L'Amodiataire déclare et garantit qu'il a la capacité et le pouvoir de conclure et
d'exécuter le présent Contrat d'Amodiation et que toutes les autorisations
requises ont été obtenues et qu'il est éligible aux droits miniers conférés par le
présent Contrat d'Amodiation, conformément à la Réglementation Minière.

Article 5.

6.2. A l'égard du Permis Amodié, l'Amodiant déclare et garantit que :

6.2.1. Il a la capacité et le pouvoir de conclure et d'exécuter le présent Contrat
d'Amodiation et que toutes les autorisations requises ont été obtenues :

. Il est titulaire exclusif des Permis Amodiés et des droits qui en

découlent :

. Les Permis Amodiés ne sont soumis à aucune charge, privilège ou sûreté

quelconque en faveur des tiers et ne font l'objet d'aucune procédure,

Page 10 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019

ANA 0

6.2.4.

6.2.5.

Article 7.

revendication ou différend qui pourrait affecter les droits de
l'Amodiataire sur les Permis. Amodiés :

Aucune notification d'annulation, de retrait, de manquement, d'application
de pénalités, de suspension d'activités ou toute forme de sanction des
autorités congolaises, n'a été reçue ou n'est, à sa connaissance, attendue
par l'Amodiant ; et

À sa connaissance, toute Exploration, Développement ou autres Opérations
menées par lui ou pour son compte sur les Permis Amodiés ont été
exécutés conformément aux règles de l'art et dans le respect de la
Réglementation Minière applicable.

OBLIGATIONS DES PARTIES

7.1. Obligations de l'Amodiataire
L'Amodiataire assumera ses responsabilités propres résultant de l'article 177 du
Code Minier dans les limites des droits miniers Amodiés.
Les principales obligations de l'Amodiataire au titre du présent Contrat
d'Amodiation sont notamment les suivantes :

711

7.12.

7.13.

L'Amodiataire prend à sa charge tous les impôts (droits
superficiaires), taxes et redevances dus à l'Etat tels que prévus dans
la Réglementation Minière relatifs audit Permis d'exploitation qui
soient imposables à l'Amodiant conformément au Code Minier étant
entendu que l'inexécution de cette obligation donnera le droit à
l'Amodiant d'appliquer la clause résolutoire conformément à l'article
177(a) du Code Minier.

Si l'Amodiataire effectue ces paiements directement, il aura
l'obligation de soumettre à l'Amodiant les quittances correspondantes
dans les 3 jours suivant leur réception.

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à
l'article 5 ci-dessus.

L'Amodiataire s'engage à appliquer toutes les lois et la réglementation
concernant la conduite des Opérations sur les Permis Amodiés : étant
entendu que l'inexécution de cette obligation donnera le droit à
l'Amodiant de résilier le présent Contrat d'Amodiation conformément à
l'article 177(b) du Code Minier.

L'Amodiataire réalisera les investissements nécessaires pour
poursuivre l'Exploration et le Développement des Permis Amodiés sur
la base des Budgets et des Programmes et plus généralement
conformément aux exigences minimales de la Réglementation Minière

et qui correspondront plus généralement aux normes internationales
{
Page 11 sur 80
Contrat d'amodiation n° 1818/7139/5G/GC/201 ]
715.

7.16.

717.

718.

71.9.

7.110.

de l'industrie minière. Le but poursuivi par l'exécution des travaux
d'Exploration est d'identifier des Réserves Prouvées de cuivre et/ou
de cobalt sur l'ensemble du périmètre des Permis Amodiés.
L'Amodiataire s'engage à prendre toutes les dispositions nécessaires
pour assurer sous sa seule responsabilité, la sécurisation de tout le
périmètre couvert par les Permis Amodiés.

L'Amodiataire réalisera aussi, conformément à la Règlementation
Minière, la maintenance et la réhabilitation du site dans des conditions
conformes à la Réglementation Minière et qui correspondent plus
généralement aux normes internationales de l'industrie minière.

Le phénomène « creuseurs clandestins» dans les sites miniers au
Haut-Katanga étant un phénomène généralisé qui échappe au contrôle
de Gécamines et étant donné que Gécamines n'a pas des moyens de les
évacuer avant tous travaux de Recherches, l'Amodiataire s'engage à
assurer l'évacuation de toute occupation illégale ainsi que toute
activité illégale sur le périmètre faisant l'objet du présent Contrat
d'Amodiation. Les frais y afférents seront supportés par l'Amodiataire
et seront récupérés au moment de l'exploitation.

L'Amodiataire s'engage à réaliser l'Etude de Faisabilité dans un délai de
vingt-quatre mois comptés à partir de la signature du contrat. Avant
l'Exploitation, et sauf accord contraire des Parties motivé par le souci
de maintenir les Permis Amodiés en vigueur, l'Amodiataire transmettra
à l'Amodiant une étude de faisabilité réalisée conformément à la
Règlementation Minière et qui correspond aux normes internationales
de l'industrie minière, ayant au moins les informations listées à
l'annexe 4 (contenu de l'Etude de Faisabilité).

L'Amodiataire s'engage à promouvoir le développement social des
communautés environnantes, selon un cahier des charges à adopter
après concertation avec ces communautés.

L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux
tiers, l'opportunité de prester des services et de livrer des
fournitures nécessaires aux Opérations pourvu que les conditions
offertes par l'Amodiant soient commercialement concurrentielles et
soient conformes aux spécifications requises.

L'Amodiataire accordera à l'Amodiant sans restriction et selon les
mêmes conditions que celles faites aux autres usagers de
l'Amodiataire, le libre accès et usage des infrastructures routières,
fluviales et autres situées à l'intérieur du périmètre couvert par les

Droits Miniers Amodiés. ”
Page 12 sur 80
Contrat d'amodiation n° 1818/7139/56/GC/2019
AN é
T
7.2. Obligations de l'Amodiant
Les obligations principales de l'Amodiant au titre du présent Contrat
d'Amodiation sont les suivantes :
() donner accès à l'Amodiataire à toutes les données, informations,
registres et rapports relatifs aux Permis Amodiés :

(ii) préparer et déposer une demande d'enregistrement du Contrat
d'Amodiation au CAMI conformément aux dispositions des articles 177
à 179 du Code Minier et.des articles 369 et 370 du Règlement Minier
dans les dix jours ouvrables suivant l'entrée en vigueur du contrat à
condition que l'Amodiataire lui fournisse en temps utile toute
l'information exacte requise par l'Article 370 du Règlement Minier,
étant entendu que l'Amodiataire s'engage par le présent contrat à le
faire ;

(iii) sauf négligence ou faute de l'Amodiataire, défendre les droits miniers
Amodiés lorsqu'un tiers présenterait des demandes ou introduirait une
action en justice contre l'Amodiant ou l'Amodiataire portant sur ces
droits miniers : et le défendre en cas de trouble de jouissance et lui
apporter toute son assistance :

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à l'article 8.1 ci-dessus), soutenir et assister
l'Amodiataire à remplir ses obligations au titre de la Réglementation
Minière congolaise et dans ses relations avec les autorités congolaises,
dans le but de préserver la validité et la conformité des Permis
Amodiés et garantir à l'Amodiataire une jouissance paisible pour la
réalisation de ses travaux d'Exploration, de Développement et
d'Exploitation : les Parties conviennent que l'obligation mentionnée dans
le présent paragraphe (iv) s'entend d'une obligation de moyens :

(V) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à l'article 8.1 ci-dessus), maintenir les Permis
Amodiés pleinement en vigueur, et les renouveler pour la durée
maximale autorisée par la Réglementation Minière congolaise en vigueur
avant l'expiration dudit Permis :

(vi) accomplir, aux frais exclusifs de l'Amodiataire, toutes autres
démarches administratives requises pour garantir l'opposabilité des
. droits accordés à l'Amodiataire au titre du présent Contrat
Ÿ.. d'Amodiation :

Le)
Z
o
b) Page 13 sur 80
Contrat d'amodiation n° 1818/7139/5G/GC/2019

7.3. Obligations Mutuelles
L'Amodiant et l'Amodiataire s'engagent à coopérer pour assurer l'opposabilité du
présent Contrat d'Amodiation, sa validité et le renouvellement immédiat du
Permis Amodié, aux frais de l'Amodiataire.

Article 8. RESILTATION

L'Amodiant aura le droit de résilier le présent Contrat d'Amodiation, sans préjudice de

réclamations en dommages et intérêts, seulement dans l'hypothèse où :

8.1. L'Amodiant a notifié à l'Amodiataire un manquement à une obligation de paiement
visée aux articles 7.1.7.1.1 et 7.1.7.1.2 et l'Amodiataire n'a pas remédié audit
manquement dans les quatre-vingt-dix (90) jours qui suivent cette notification :

8.2. L'Amodiant a notifié à l'Amodiataire un manquement à l'article 8.13, qui,
conformément à l'article 177 du Code Minier, est susceptible d'avoir des
conséquences financières et administratives préjudiciables pour l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification ; ou

8.2.2. commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,
étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans un délai raisonnable après ladite
période de quatre-vingt-dix (90) jours ;

8.3.  L'Amodiant a notifié à l'Amodiataire un manquement significatif à une obligation
importante visée aux articles 7.1.7.14 à 8.18 et l'Amodiataire n'a pas :

8.3.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent
la notification :

8.3.2. commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours,
étant entendu que dans cette hypothèse, l'Amodiataire devra continuer à
faire tout effort raisonnable et devra prendre toute mesure appropriée
afin de remédier à ce manquement dans ui REED able après ladite
période de quatre-vingt-dix (90) jours. K

Article 9. SUPERVISION

9.1. Droit d'inspection
9.11. Moyennant un préavis donné à l'Amodièté

Date d'Expiration de l'Amodiation, und

d'inspection des travaux de l'Amodiataire effectués sur vu du

périmètre couvert par les Permis Amodiés.
Page 14 sur 80
Contrat d'amodiation n° DA

e surveillance et

RS
REPUS

4,

9.1.2.L'Amodiant peut, pour des besoins d'évaluation, prélever des

échantillons des minerais se trouvant sur le périmètre couvert par les
Permis Amodiés.

913.11 est cependant convenu que ni l'Amodiant ni ses agents dûment

mandatés n'ont aucun droit de déplacer des minerais sans l'accord
préalable de l'Amodiataire.

9.2. Comité de suivi

9.2.10.

9.2.11.

9.2.12.

L'Amodiant et l'Amodiataire créeront un comité conjoint dont la
composition initiale et les missions seront diffusées à la Date d'Entrée
en Vigueur de l'Amodiation. (le « Comité Conjoint »).

L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de chaque trimestre) à l'Amodiant et
au Comité Conjoint les rapports et les résultats des travaux
d'exploration. Le Comité Conjoint pourra examiner et discuter de ces
informations à titre consultatif

Le Comité Conjoint discutera également de tout autre sujet
d'importance concernant la conduite du Programme de Travaux
d'Exploration, y compris les circonstances dans lesquelles l'Amodiataire
requiert le soutien de l'Amodiant. Le Comité Conjoint communiquera,
par écrit avec copie à l'Amodiant, ses avis relatifs à tous les sujets
examinés et/ou discutés avec l'Amodiataire.

Article 10.  : PERIODE D'EXPLORATION
10.1. Programme des Travaux et Budget

10.11.

L'Amodiataire déclare par la présente son engagement de mettre en
œuvre, pendant la Période d'Exploration, un programme d'exploration
établi conformément aux normes internationales de l'industrie
minière dans le but d'identifier des Ressources de cuivre, de cobalt
et/ou d'autres substances valorisables, sur l'ensemble du périmètre
couvert par les Permis Amodiés. (le «Programme de Travaux
d'Exploration »).

La Période d'Exploration sera composée des Phases d'Exploration et
des engagements minimums de dépenses à communiquer par
l'Amodiataire, dans les 60 jours qui suivent la signature du présent
Contrat, et qui feront partie intégrante de celui-ci.

10.2. Date de commencement de la période d'exploration

L'Amodiant et l'Amodiataire conviennent que toutes les activités énumérées
ci-dessous devront être accomplies avant le début de la Période

d'Exploration :

Page 15 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019

10.3.

10.4.

10.3.11.

10.3.12.

10.3.13.

la mise à jour, l'enregistrement auprès du CAMI et l'approbation par
la DPEM (Direction chargée de la Protection de l'Environnement
Minier) des Plans Environnementaux pour les Permis Amodiés :

la preuve satisfaisante de la constitution effective de la sûreté
financière de réhabilitation requise par les Plans Environnementaux
pour les Permis Amodiés :

la nomination des membres et du Directeur du Comité Conjoint.

Durée de la Période d'Exploration

10.411.

10.4.12.

10.4.13.

l'Amodiataire devra commencer les travaux d'exploration dans les
trente [30] jours de l'approbation du Budget et du Programme :

l'Amodiataire aura le droit de réaliser des travaux d'exploration
pendant une période de neuf mois calendaire à compter de la Date
de notification susmentionnée (la « Période d'Exploration »), étant
entendu que la Période d'Exploration peut être prolongée à la
demande de l'Amodiataire acceptée par l'Amodiant ou pendant la
durée d'un Evénement de Force Majeure conformément à l'article 14
ou pendant le temps nécessaire à la résolution d'un litige :

Au terme de la période d'exploration, une étude de faisabilité devra
être présentée à l'Amodiant pour acceptation.

Résultats et échantillons

La propriété des résultats (y compris des recherches, rapports ou autres
produits des travaux) et des échantillons physiques résultant des activités de
forage sera allouée de la manière suivante :

10.4.1.

les résultats et les échantillons physiques relatifs aux Permis
Amodiés seront détenus conjointement par l'Amodiataire et
l'Amodiant jusqu'à la restitution des Permis Amodiés à l'Amodiant :

sans préjudice de l'obligation de communiquer les rapports
concernant les résultats d'exploration à l'Amodiant et au Comité
Conjoint, les originaux de tels rapports et les échantillons physiques
resteront sous la seule garde de l'Amodiataire et seront conservés
dans les locaux de l'Amodiataire en RDC, jusqu'à ce que les Permis
Amodiés soient restitués à l'Amodiant, auquel cas lesdits rapports
et échantillons physiques seront transmis ou mis à disposition de
l'Amodiant conformément à l'article 10.2.2.

l'Amodiant aura le droit d'accéder, par lui-même ou par un tiers
mandataire de son choix, aux originaux des rapports et aux
échantillons physiques sous la garde de l'Amodiataire dans ses

LL
Page 16 sur 30
Contrat d'amodiation n° 1818/7139/56/GC/2019
2 \
locaux pour effectuer une inspection ou des essais ou toute autre
vérification à sa discrétion, à condition d'informer l'Amodiataire de
manière raisonnablement anticipée pour ne pas perturber les
Opérations.

1044. Les Parties reconnaissent l'importance de protéger l'intégrité et la
qualité des échantillons physiques. Les Parties reconnaissent qu'au
moins un quart des échantillons originaux seront conservés jusqu'à la
restitution des Permis à l'Amodiant. Tous tests additionnels requis
ou initiés par l'Amodiant seront réalisés aux frais de l'Amodiant.

104.5. Les originaux des -rapports d'exploration et les échantillons
physiques correspondant aux Permis Amodiés seront mis à la
disposition de l'Amodiant au lieu de son choix en RDC, dans les 30
jours qui suivent la restitution des Permis, et aux frais de
l'Amodiant.

Article 11. PERIODE DE DEVELOPPEMENT

11

112.

113.

l'Amodiataire aura le droit de poursuivre les travaux de recherche et toutes
autres activités de développement qu'elle jugera opportuns dans le but d'établir
des Réserves Prouvées et de parvenir à une exploitation économiquement viable
des Permis Amodiés contenant du cuivre, du cobalt et/ou d'autres substances
valorisables :
l'Amodiataire aura le droit de poursuivre ses activités sur le périmètre des
Permis Amodiés pendant la Période de Développement sur la base d'un programme
de travail, établi conformément aux normes internationalement admises pour
identifier les Réserves Prouvées et, actualisé au moins annuellement selon les
recommandations formulées par le Comité Conjoint, et communiqué à l'Amodiant
le « Programme de Travaux de Développement »).
La Période de Développement commencera à la date d'approbation du premier
Programme de Travaux de Développement par l'Amodiant et l'Amodiataire (la
«Date de Commencement de Période de Développement »). La Période de
Développement sera celle retenue par le Comité Conjoint suivant les
recommandations formulées sur le Programme des Travaux de Développement, (la
« Durée de la Période de Développement »), étant entendu que la Durée de la
Période de Développement peut être prolongée dans les cas suivants :
> en cas de difficulté d'accès aux Permis Amodiés, dûment notifiée et
justifiée par écrit à l'Amodiant, y compris pour des raisons
sécuritaires ou des questions relatives aux communautés

environnantes et/ou à des mineurs artisanaux, pendant la durée
nécessaire pour surmonter ces difficultés ; es
Page 17 sur 30
Contrat d'amodiation n° 1818/7139/56/6C/2019
EN
Article 12.

12.1.

12.2.

> en Cas de Force Majeure conformément à l'article 14 :

> pendant la durée nécessaire à la résolution d'un litige.

CESSION

Cession des droits et obligations

12.11.

12.12.

12.13.

12.14.

Aucune Partie ne pourra céder ses droits et obligations résultant du
présent Contrat d'Amodiation sans le consentement préalable et écrit de
l'autre Partie.

Nonobstant les termes de l'article 12.11, chaque Partie peut céder ses
droits et obligations résultant du présent Contrat d'Amodiation à un
Affilié, étant entendu que ladite cession ne peut intervenir que pour des
besoins légitimes de réorganisation, dûment documentés à l'attention de
l'autre Partie.

Dans l'hypothèse où cet Affilié cesserait d'être un Affilié, la Partie
cédante s'engage à prendre toutes les mesures requises afin de s'assurer
que cet Affilié lui rétrocède sans délai l'ensemble des droits et obligations
résultant du présent Contrat d'Amodiation.

Les Parties concluront les accords nécessaires et effectueront les
formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas échéant, de la
rétrocession.

Changement de contrôle

12.21.

12.2.2.

12.2.3.

Sans préjudice des stipulations de l'article 12.1, le consentement préalable
de l'Amodiant sera requis en cas de projet de vente ou d'achat de parts,
titres ou de participation dans le capital de l'Amodiataire ou de l'un de ses
Affiliés, lorsqu'une telle vente ou un tel achat entraîne, directement ou
indirectement, un changement dans le Contrôle de l'Amodiataire (la
« Transaction Envisagée »).

Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

Dans les trente (30) Jours Ouvrables suivant la date à laquelle
l'Amodiataire a eu connaissance du projet de la Transaction Envisagée,
l'Amodiataire devra en avertir l'Amodiant par écrit, cette notification
devant être accompagnée de l'ensemble des informations (i) documentant
de manière complète la Transaction Envisagée et (ii) permettant de
justifier des capacités techniques et financières de Ù projetant

Page 18 sur 30
Contrat d'amodiation n° 1818/7139/5G/GC/2019
d'acquérir lesdites parts où participations dans le capital de l'Amodiataire
ou de son Affilié (la « Notification de la Transaction Envisagée »).

12.2.4. L'Amodiataire devra, à ses frais exclusifs, communiquer à l'Amodiant toute
information ou preuve que l'Amodiant pourrait raisonnablement requérir de
nature à documenter la Transaction Envisagée ou en vue de déterminer si
la Transaction Envisagée est susceptible d'impacter négativement la
capacité de l'Amodiataire d'exécuter ses obligations au titre du présent
Contrat d'Amodiation, ou de manière plus générale, d'impacter les intérêts
de l'Amodiant.

12.2.5.Les Parties conviennent que l'Amodiant ne sera aucunement tenu
d'accorder son consentement à la Transaction Envisagée, étant entendu
que son silence ne pourra valoir acceptation de la Transaction Envisagée.

12.3. Sous-amodiation

Conformément à l'article 177 du Code Minier, l'Amodiataire s'interdit, pendant

toute la durée du présent Contrat d'Amodiation, de sous-amodier les Permis

Amodiés.

Article 13. FORCE MAJEURE

131. Si une Partie est affectée par un Cas de Force Majeure qui empêcherait cette
Partie de remplir tout ou partie de ses obligations au titre du présent Contrat
d'Amodiation, elle en notifiera par écrit l'autre Partie le plus tôt possible, et dans
tous les cas dans un délai de quinze (15) Jours Ouvrables à compter de la prise de
connaissance du Cas de Force Majeure, en indiquant avec précision les
événements constitutifs du Cas de Force Majeure ainsi que la durée estimée de
la suspension de l'exécution des obligations affectées.

l 13.2. Nonobstant toute clause contraire, les Parties conviennent que la survenance d'un
Cas de Force Majeure ne pourra suspendre l'exécution des obligations de
paiement à la charge de l'Amodiataire reprises aux termes de l'article 5.

13.3. La durée de la Période de d'Exploration ou de la Période de Développement, sera,
le cas échéant, augmentée de la durée du Cas de Force Majeure.

134. Si le Cas de Force Majeure perdure plus de 12 (douze) mois, chacune des Parties
aura le droit de demander la résiliation du présent Contrat d'Amodiation
conformément aux stipulations de l'article 17 sans nouvelle obligation ou devoir
entre les Parties.

Article 14.  ABI
1. L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible

Î

odiataire est, nonobstant toute clause contraire, ii 0, impôts,

Page 19 sur 80
Contrat d'amodiation n° 1818/7139/5G/GC/2019

ph 7
taxes et redevances dus en vertu du Permis d'Exploitation à compter de la Date
d'Entrée en Vigueur de l'Amodiation.

14.2. Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable vis-
à-vis de l'État, sous réserve de son droit de recours contre l'Amodiataire pour
tous les montants, intérêts et pénalités en découlant, conformément aux
dispositions de l'article 177 du Code Minier.

Article 15. AUTRES STIPULATIONS
15.1. Confidentialité
15.5.16. Annonces

Aucune annonce publique, d'une quelconque nature (y compris tout
communiqué de presse où toute divulgation) ne sera faite en relation
avec le présent Contrat d'Amodiation, sauf accord contraire convenu
par écrit entre les Parties, excepté si le droit en vigueur en
République Démocratique du Congo ou le droit applicable à l'un des
Affiliés des Parties l'exige, y compris toute réglementation de tout
marché boursier auquel toute Partie ou l'un de ses Affiliés est soumis.

15.5.17. Informations confidentielles
Sous réserve des stipulations des articles 15.5.18 et 15.5.21, chaque

Partie préservera la confidentialité, et veillera à ce que ses
dirigeants, employés, agents et conseils professionnels respectifs
préservent la confidentialité de toutes informations, tous documents
et tous autres supports fournis à l'une des Parties, notamment par une
autre Partie, l'un de ses consultants ou conseils, ou reçus par elle, y
compris par toute autorité, en relation avec le présent Contrat
d'Amodiation et/ou toute discussion ou document en lien avec sa
négociation, et identifiés comme confidentiels (les « Informations

Confidentielles »).
15.5.18. Exclusions
L'article 15.5.17 ne s'applique pas :

ER () aux informations qui sont, ou deviennent, disponibles

Q RQ publiquement (autrement que par violation du présent Contrat

SE . \ d'Amodiation) ou développées de manière indépendante par
une Partie ;

(ii) aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en sa possession avant leur
divulgation, tel qu'attesté par des pièces érigé ;

_

Page 20 sur 30
Contrat d'amodiation n° 1818/7139/56G/GC/2019
(ii) aux informations communiquées par une Partie à des Affiliés,

Cv)

()

des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets
associés au développement des Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve
que le destinataire concerné des Informations
Confidentielles :
a. soit soumis à une obligation de confidentialité au titre
d'obligations professionnelles ou contractuelles : ou
b. soit informé de la nature confidentielle de ces
Informations Confidentielles et s'engage par écrit à
respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le
présent article 15.1 :
à la divulgation d'informations, dans la mesure requise par la
loi, par toute juridiction compétente, une instance de
régulation ou un marché boursier reconnu ; et
aux divulgations d'informations auxquelles les Parties ont
préalablement donné leur accord écrit.

15.5.19. Obligations de confidentialité
Aux fins de l'article 15.5.17, les Parties devront :

conserver tout document, équipement et matériel qui font
partie des Informations Confidentielles dans des zones sûres
et des fichiers séparés, avec un accès restreint, afin
d'empêcher que les Informations Confidentielles ne soient
divulguées à des personnes non autorisées :

maintenir des procédures administratives adéquates, afin de
prévenir toutes pertes d'Informations Confidentielles : et
informer immédiatement l'autre Partie en cas de pertes
éventuelles de toutes Informations Confidentielles de sorte
que cette dernière puisse demander une mesure conservatoire
ou prendre des mesures appropriées.

15.5.20. Restitution d'Informations Confidentielles

A la demande d'une Partie, l'autre Partie devra :

Page 21 sur 30
Contrat d'amodiation n° 1818/7139/5G/6C/2019

15.2. Divisibilité

Il est convenu que la non-validité, l'inopposdbilité, l'illégalité, l'inefficacité ou

remplacement de la stipulation concernée par une stipulation valabl

détruire ou retourner à ceïte dernière tous les documents et
supports (et toutes les copies) contenant, reflétant, intégrant, ou
fondés sur des Informations Confidentielles :

effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique ; et

certifier par écrit à cette dernière qu'elle s'est conformée aux
exigences du présent article 15.1 étant entendu que l'Amodiant peut
conserver les documents et supports contenant, reflétant,
intégrant ou fondés sur les Informations Confidentielles dans la
mesure requise par la loi ou par toute autorité gouvernementale ou
réglementaire, ainsi que les procès-verbaux de toute réunion de ses
organes sociaux, et tout document de travail incorporant des
Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée,
sous réserve d'une notification préalable à l'autre Partie, à
conserver lesdites Informations Confidentielles pour une durée
égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées
ou détruites restent soumises aux stipulations du présent article
15.1.

Durée des obligations de confidentialité

Les obligations contenues dans le présent article 15.1 expireront au
terme d'une période de vingt-quatre (24) mois à compter de la Date
d'Expiration de l'Amodiation sous réserve que cette expiration soit
sans préjudice de toute obligation continue des Parties de préserver
le caractère confidentiel de toute information dès lors que cette
obligation est imposée par la loi.

l'impossibilité de mettre en œuvre une stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité, la légalité,
l'efficacité et la mise en œuvre de ses autres stipulations, qui continueront de
trouver application. Toutefois, les Parties négocieront de bonne foi en vue du

€ opposable,

Page 22 sur 30
Contrat d'amodiation n° 1818/7139/56/GC/2019

ae
15.3.

15.4.

15.5.

légale, efficace et présentant autant que possible les mêmes effets que ceux
qu'elles attendaient de la stipulation remplacée.

Avenant

Aucune modification du présent Contrat d'Amodiation ne sera valide et ne fera
partie du présent Contrat d'Amodiation à moins d'avoir été faite par un avenant
écrit et signé par les Parties.

Intégralité de l'accord des Parties

Le présent Contrat d'Amodiation constitue l'intégralité de l'accord entre les
Parties, et remplace toutes les déclarations et accords antérieurs relatifs à
l'objet des présentes, verbaux ou écrits.

Notifications

15.6.16. Toutes notifications, requêtes, demandes et/ou autres
communications se rapportant au présent Contrat d'Amodiation se
feront par écrit et seront réputées avoir été faites lorsqu'elles ont
été envoyées aux Parties, par lettre recommandée ou par porteur avec
accusé de réception :

Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES S.A.

A l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour l'AMODIATAIRE :
RUBAMIN SARL : -
A l'attention de Monsieur le Gérant
26-27, Route Kambove
Commune de Panda
Likasi
Province du Haut-Katanga
République Démocratique du Congo

15.6.17. Les notifications et/ou autres communications seront valables et
seront réputées avoir été effectuées (i) en cas de réception du
courrier recommandé par la poste ou par porteur, à la date de la
remise si celle-ci est opérée pendant les heures normales de service
ou, sinon, le Jour Ouvrable suivant le jour de la réception :

15.6.18. Tout changement d'adresse sera notifié par écrit à l'autre Partie au

moins dix (10) Jours Ouvrables avant son effectivité. .
Page 23 sur 30 k
Contrat d'amodiation n° 1818/7139/56G/GC/2019 }
À {
15.6. Langue
15.6.1. Tout document ou communication adressé par les Parties au titre du,
ou concernant le présent Contrat d'Amodiation, devra être en

français ;
15.6.2. Le présent Contrat d'Amodiation a été signé en version française.

Article 16. DROIT APPLICABLE

Le présent Contrat d'Amodiation sera interprété conformément au droit de la
République Démocratique du Congo, par lequel il est régi.

Article 17. REGLEMENT DES DIFFERENDS

17.1. Accord Amiable

17.2.18. En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées
s'engagent, avant d'instituer toute procédure arbitrale, et sauf
urgence, à se rencontrer pour tenter de parvenir à un règlement à
l'amiable.

17.2.19. À cet effet, les Parties se rencontreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la
plus diligente. Si le litige ou le différend n'est pas l'objet d'un
règlement amiable dans les quinze (15) Jours Ouvrables de la réunion,
toute Partie peut le soumettre à l'arbitrage.

17.2. Arbitrage

17.2.1. Tous différends ou litiges découlant du présent Contrat d'Amodiation

ou en relation avec celui-ci seront tranchés selon le règlement
d'arbitrage du Centre National d'Arbitrage, de Conciliation et de
Médiation, « CENACOM » en sigle, institué auprès de la Fédération des
Entreprises du Congo, (FEC) en sigle, par (3) arbitres siégeant à
Kinshasa (RDC) et désignés conformément à ce règlement et statuant
selon le droit de la République Démocratique du Congo. La langue de
l'arbitrage sera le français.

. Les Parties devront exécuter immédiatement la décision du tribunal
arbitral et renoncer à tout droit d'appel dans la mesure où les Parties
ont le droit à cette renonciation. L'approbation de ladite décision aux
fins d'exequatur peut être demandée par chaque Partie devant

n'importe quelle juridiction compétente.
17.3. Renonciation à l'immunité
Les Parties renoncent par les présentes de manière irrévocable et
inconditionnelle à toute demande ou droit à l'immunité, y compris l'immunité

Page 24 sur 30 D >
Contrat d'amodiation n° 1818/7139/5G/GC/2019
EDS — \ À
souveraine qui peut être applicable actuellement ou à l'avenir au titre des
procédures et des mesures d'exécution engagées à leur encontre ou à l'encontre
de leurs actifs, et en particulier chaque Partie accepte :
(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et
(b)les mesures d'exécution, y compris toutes sortes de mesures
provisoires ou conservatoires (que ce soit avant ou après une sentence
ou un jugement), demandées à son encontre ou à celle de ses actifs,
tels que tous biens, revenus et créances, dus par tout débiteur.
17.4. Invalidité/Indépendance des Clauses
Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
devient illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec
toute suppression ou modification nécessaire pour être considérée comme légale,
valide et opposable et donner effet à l'intention commerciale des Parties. Si cela
n'est pas possible, la stipulation affectée sera réputée ne pas faire partie du
présent Contrat d'Amodiation, et la légalité, la validité et le caractère opposable
des autres stipulations n'en seront pas affectés.

Article 18. "| s I.

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur à la Direction
Juridique de l'Amodiant aux fins de procéder à l'authentification du Contrat et à
l'accomplissement des formalités d'usage auprès du CAMI conformément aux
dispositions des articles 12, alinéa 12, et 177 du Code Minier.

L'Amodiataire devra s'acquitter de tous les frais dus au titre d'enregistrement
conformément à l'article 372 du Règlement Minier.

Article 19. ENTREE EN VIGUEUR ET DUREE

Le présent contrat entre en vigueur conformément à l'article 2.2.1 ci-dessus pour une
durée de 25 ans renouvelable pour la même durée après négociations entre les Parties.

EN FOI DE QUOI, les Parties ont signé à Lubumbashi, le présent Contrat d'Amodiation,
le eu À..L...HUN..2010, en cing exemplaires originaux, chacune des Parties
reconnaissant en avoir retenu un, le quatrième étant réservé au Cadastre Minier et le

je 9
*
À & Page 25 sur 80
Cp GS Contrat d'amodiation n° 1818/7139/SG/GC/2019
SASTRE
CARRIERES ET DES S S,A.

Jaëques-Kamen Ê Albert M fl

Directeur Géñéral a.i Président dy dd, dfhistration

POUR RUBAMIN SARL

EN PRESENCE DE :

POUR LMR SAS

Navin Dalmia

Gérant

Page 26 sur 80
Contrat d'amodiation n° 1818/7139/5G/GC/2019
ANNEXE 1 AU CONTRAT N° 1818/7139/56/GC/2018
CERTIFICATS D'EXPLOITATION

Page 27 sur 30

Contrat d'amodiation n° 1818/7139/56G/GC/2019 BA
(u T1y"8"4"e"p 9 qe) amnINANvN : SUAVI TE

e
=

No fs 1 lo ir lo |o

n0€,0t.0T

UNINATTALU VA) +88 34
| SaNDIHdVY9OID SIINNOGHOO) 13 SINDOL?

AUATMGNU AI AU £TA7 nn inclecrsloror ni ivuinns nu 7 avan

6102/29/9S/6ETL/8181 ,U UorDIpoWD p D44U0D
0€ ans 67 9884

SAHAVOI 8

u0€,27097

ANSNATTAILUVd SANINV919 ZES 34 JONOUNYVH
SAN0IH4VH9019 SIANNOGHOO9 13 SINDOHI
NIAVANYH OAV 6107/99/9S/6€LLI8L8L N LYYLNOO NY € AXANNY

ANNEXE 4 AU CONTRAT N° 1818/7139/56/GC/2019
CONTI 4 AISABII

Etude de Faisabilité signifie un rapport détaillé faisant état de la faisabilité de la mise
en exploitation d'un gisement découvert dans le périmètre minier couvert par les droits
de recherches et exposant le programme envisagé pour cette mise en exploitation
conformément à l'article 18 bis du Code Minier.

Elle signifie aussi les études effectuées et financées par LMR, qui feront l'objet d'un
rapport écrit détaillé, évaluant le potentiel commercial d'un ou des gîtes minéralisé(s),
Sélectionné(s) par les Parties, situé(s) dans le Périmètre Minier et visant à établir si sa
dimension et ses teneurs justifient l'exploitation d'une mine et la production
commerciale de la manière normalement requise par les institutions internationales. Ce
rapport contiendra, par conséquent, au moins les informations suivantes :

a). l'évaluation des réserves exploitables conformément aux normes internationalement
admises ;

b). le choix de la méthode d'exploitation et sa justification :

c). le choix du procédé de traitement et sa justification sur base des résultats des
tests de traïtement :

d). le planning de construction des installations principales de production et
infrastructures connexes ;

e). le compte d'exploitation prévisionnel assorti des détails sur les coûts opératoires ;

f). le coût total d'investissement en ce compris, le coût en capital devant être exposé
pour acquérir et installer toutes les machines, équipements nécessaires de
production et infrastructures connexes :

g). les spécifications des produits à élaborer et tous les produits intermédiaires :

h). le programme séquentiel des opérations d'exploitation au regard des objectifs de
production ;

ï). le plan de commercialisation des produits et frais correspondants ;

j). le calendrier arrêté pour la mise en route de la production commerciale tenant
compte de la période d'essais.

